UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52047 PREMIERE OPPORTUNITIES GROUP, INC. (Exact name of small business issuer in its charter) Nevada 11-3746201 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 264 Union Blvd, First Floor, Totowa NJ 0712 (Address of principal executive offices) (973-390-0072) (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Large accelerated filer o Accelerated filer o Non-accelerated filer o Smallerreporting company x (Do not check if asmaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 98,128,139shares outstanding as of March 31,2011 PREMIERE OPPORTUNITIES GROUP, INC. INDEX Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 Item 4T. Controls and Procedures 15 PART II OTHER INFORMATION 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Premiere Opportunities Group, Inc. and Subsidiaries Consolidated Balance Sheets June 30 December 31 2011 (Unaudited) ASSETS Current Assets: Cash $ $ Total Assets $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Accrued compensation Secured note and accrued interest payable Unsecured notes and accrued interest payable Convertible notes and accrued interest payable Total Current Liabilities Commitments and Contingencies Stockholders' Deficit Common Stock - $0.001 par value, 100,000,000 shares authorized, 98,128,139 shares issued and outstanding 0 Additional Paid-In Capital Common stock subscriptions Accumulated (Deficit) ) (8,639,491 ) Total Stockholders' Deficit ) (3,283,083 ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements 3 Premiere Opportunities Group, Inc. and Subsidiaries Consolidated Statement of Discontinued Operations For the Three MonthsEnded June 30, 2011 and 2010 (Unaudited) Three MonthsEnded June 30, Revenues Revenues $ $ Operating Expenses General and administrative Total Operating Expenses Income (Loss) From Discontinued Operations ) (85,000 ) Other Income (Expenses) Interest expense and financing costs (27,337 ) ) Income (Loss) Before Provision For Income Taxes ) (113,989 ) Provision For Income Taxes Net Income (Loss) From Discontinued Operations $ ) $ ) Net (Loss) Per Common Share $ ) $ ) Weighted Average Common Shares Outstanding The accompanying notes are an integral part of these financial statements 4 Premiere Opportunities Group, Inc. and Subsidiaries Consolidated Statement of Discontinued Operations For the Six MonthsEnded June 30, 2011 and 2010 (Unaudited) Six MonthsEnded June 30, Revenues Revenues $ $ Operating Expenses General and administrative Total Operating Expenses Income (Loss) From Discontinued Operations ) (145,000 ) Other Income (Expenses) Interest expense and financing costs (54,675 ) ) Total Other Income (Expenses) From Discontinued Operations (169,672 ) ) Income (Loss) Before Provision For Income Taxes (169,672 ) (202,978 ) Provision For Income Taxes Net Income (Loss) From Discontinued Operations $ ) $ ) Net (Loss) Per Common Share $ ) $ ) Weighted Average Common Shares Outstanding The accompanying notes are an integral part of these financial statements 5 Premiere Opportunities Group, Inc. and Subsidiaries Consolidated Statement of Cash Flow From Discontinued Operations For the Six Months Ended June 30, 2011 and 2010 (Unaudited) Six MonthsEnded June 30, Cash Flows from Discontinued Operating Activities Net (Loss) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services Changes in assets and liabilities: Accounts payable Accrued interest Net cash used by Operating Activities Cash flows from investing activities Proceeds from stock subscriptions Net (Decrease) Increase in Cash Cash at Beginning of Period Cash at End of Period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during the periods for: Interest $
